Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview on December 10, 2021, by Attorney Daniel F. Drexler with client’s approval.

The application has been amended as follows:
1. (Currently amended) A system for providing location based services for user-fee chargeable facilities, the system comprising:
a processor;
a memory storing executable instructions that when executed by the processor causes the processor to perform the steps of:
ascertaining fees for using one or more user-fee chargeable facilities received via a tracking application based on location of at least one of: one or more vehicles and one or more users, wherein the location of the one or more vehicles and the one or more users is determined using one or more tracking devices having location determination 
sending one or more alerts, related to the fees, via one or more communication channels to at least one of: one or more electronic communication devices of the one or more users and one or more in-vehicle electronic communication devices, wherein the alerts are sent in a non-obstructive manner and time;
providing one or more payment options related to usage of the user-fee chargeable facilities;
interfacing with one or more third party facility providers offering contextually relevant personalized offers to the one or more users; 
processing payment options of the fees by mode other than electronic payment 
computing revised fee for the one or more users, based on plurality of parameters comprising user profile, user virtual profile comprises user behavioral pattern, frequency of trips, the personalized offers accepted and frequent driver miles, or a combination thereof, in an event the payment options other than the electronic payment is 
splitting payment between the one or more third party facility providers as well as the one or more user-fee chargeable facilities based on the revised fee computed in proportions in real time via the single interface, wherein the proportion is selected of a ratio computed by the processor, or ratio determined by the user, or a criteria based on the usage of user fee chargeable facilities and the personalized offers provided; and 
ing points accrued by the user from the personalized offers of the third party facility provider in an event the personalized offer is availed by the user, and compute pending points required to pay the fees, wherein in an event the points accrued are higher in value than the fees, the processor converts the accrued points into financial payment based on a conversion formulae; 
matching and reconciling the usage of the one or more user-fee chargeable facilities received via the tracking application and transaction files received from one or more fee collecting entities, and wherein the processor matches and reconciles using descriptions related to at least one of the tracking device, corresponding tracking application and the vehicle;
wherein providing the one or more payment options related to the fees comprise making payment using a new or existing option for the electronic payment, making payment using frequent driver miles or points accrued through customer loyalty or affinity programs, accepting personalized discount or promotional offers from third-party partner(s) that are selected by analytical methods leveraging the unique virtual identity of the user in order to maximize the chances of availing the offers, purchasing goods or services in lieu of payment, visiting a location in lieu of payment, viewing an advertisement in lieu of payment, deferring payment to a later date and time, and denying responsibility for the payment obligation and reporting to appropriate authority. 

2. (Currently Amended) The system of claim 1, wherein location based services for user-fee chargeable facilities comprise toll roads, pay-per-mile based taxable infrastructure, parking lots, bridges, tunnels, metro stations, entertainment venues, parks and transportation services.

3. (Original) The system of claim 1, wherein the one or more alerts related to the fees payable comprise text messages, smart assistant display, audio prompts, personal device smart assistants, in-vehicle smart assistants, instant messages and electronic mails.

4. – 6.  (Cancelled) 

7. (Currently amended) A computer-implemented method for providing location based services for user-fee chargeable facilities, the computer-implemented method comprising:
determining, by a processor, location of at least one of: one or more vehicles and one or more users using one or more tracking devices having location determination capabilities; 
ascertaining, by the processor, fees for using one or more user-fee chargeable facilities based on the determined location, wherein a single interface receives the fees from the one or more users across multiple jurisdictions;
sending, by the processor, one or more alerts, related to the fees, via one or more communication channels to at least one of: one or more electronic communication devices of the one or more users and one or more in-vehicle electronic communication devices, wherein the alerts are sent in a non-obstructive manner and time;
providing, by the processor, one or more payment options related to usage of the user-fee chargeable facilities; 
interfacing, by the processor, with one or more third party facility providers offering contextually relevant personalized offers to the one or more users;
processing, by the processor, payment options of the fees by mode other than electronic payment by leveraging the contextually relevant personalized offers based on usage history and user profile;
computing, by the processor, revised fee for the one or more users, based on plurality of parameters comprising user profile, user virtual profile, frequency of trips, the personalized offers accepted and frequent driver miles, or a combination thereof, in an event the payment options other than the electronic payment is selected for payment of the one or more user-fee chargeable facilities; 
splitting, by the processor, payment between the one or more third party facility providers as well as the one or more user-fee chargeable facilities based on the revised fee computed in proportions in real time via the single interface, wherein the proportion is selected of a ratio, or ratio determined by the user, or a criteria based on the usage of user fee chargeable facilities and the personalized offers provided, and 
determining, by the processor, points accrued by the user from the personalized offers of the third party facility provider in an event the personalized offer is availed by the user, and compute pending points required to pay the fees, wherein in an event the points accrued are higher in value than the fees, converting the accrued points into payment based on a conversion formulae; 
matching and reconciling, by the processor, the usage of the one or more user-fee chargeable facilities received via the tracking application and transaction files received from one or more fee collecting entities, and wherein the processor matches and reconciles using descriptions related to at least one of the tracking device, corresponding tracking application and the vehicle;
wherein providing, by the processor, the one or more payment options related to the fees comprise making payment using a new or existing option for the electronic payment, making payment using frequent driver miles or points accrued through customer loyalty or affinity programs, accepting personalized discount or promotional offers from third-party partner(s) that are selected by analytical methods leveraging the unique virtual identity of the user in order to maximize the chances of availing the offers, purchasing goods or services in lieu of payment, visiting a location in lieu of payment, viewing an advertisement in lieu of payment, deferring payment to a later date and time, and denying responsibility for the payment obligation and reporting to appropriate authority.

8. (Original) The computer-implemented method of claim 7, wherein location based services for user-fee chargeable facilities comprise toll roads, pay-per-mile based taxable infrastructure, parking lots, bridges, tunnels, metro stations, entertainment venues, parks and transportation services.

9. (Previously Presented) The computer-implemented method of claim 7, wherein the one or more alerts related to the fees comprise text messages, smart assistant display, audio prompts, personal device smart assistants, in-vehicle smart assistants, instant messages and electronic mails.

10. – 22. (Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-3 and 7-9 are allowed. Applicant invention is directed to a system/a method that provides a technical solution to the technical problem of a convenient and single platform for aggregating payment collection for user fee chargeable facilities provided by various distinct and disparate facility providers; for providing opportunities of payment of fees through availing discounts or offers from nearby merchants; and for providing a means to share payments between multiple users. This technical solution also helps facility providers and third party partners to reduce costs and increase revenue leveraging location based services. For example, none of the art of record, patent or non-patent teaches/suggests as found in Claim 1, “ascertaining fees for using one or more user-fee chargeable facilities received via a tracking application based on location of at least one of: one or more vehicles and one or more users, wherein the location of the one or more vehicles and the one or more users is determined using one or more tracking devices having location determination capabilities, and wherein a single interface receives the fees from the one or more users across multiple jurisdictions; … wherein providing, by the processor, the one or more payment options related to the fees comprise making payment using a new or existing option for the electronic payment, making payment using frequent driver miles or points accrued through customer loyalty or affinity programs, accepting personalized discount or promotional offers from third-party partner(s) that are selected by analytical methods leveraging the unique virtual identity of the user in order to maximize the chances of availing the offers, purchasing goods or services in lieu of payment, visiting a location in lieu of payment, viewing an advertisement in lieu of payment, deferring payment to a later date and time, and denying responsibility for the payment obligation and reporting to appropriate authority.”
(Claim 7 is similar)

The art of record includes, US Patent Publication 20130006725 to Simanek, US Patent Publication 20180012427 to Ricci, US Patent 811223 to Hammad, US Patent Publication 20130018705 to Heath, and US Patent Publication 20120215594 to Gravelle were identified. On interference search, US Patent Publication 20190344672 to Pandhi and US Patent Publication 20200034813 to Calinog were identified. While each teaches some form of the technology to provide a convenient and single platform for aggregating payment collection for user fee chargeable facilities provided by various distinct and disparate facility providers; for providing opportunities of payment of fees through availing discounts or offers from nearby merchants; and for providing a means to share payments between multiple users, Pandhi teaches a computer system receives electric vehicle information, including electric vehicle charging information, over a communications network. The electric vehicle charging information may be automatically associated with automobile related payment information. An integrated presentation of the electric vehicle charging information and the payment may be transmitted, over the communications network, for presentation to an owner of the electric vehicle. An auto-mobile-related payment may be initiated via an interaction between a mobile payment device and an electric vehicle charging station.  Pandhi also teaches monitoring or identifying driving patterns associated with certain electric vehicle drivers to allow those drivers to receive discounts or other benefits based on desirable charging patterns.  Calinog teaches systems and methods for facilitating transactions include determining an amount of funds that a payer owes a payee, determining a first payment offer that is for the amount of funds that the payer owes the payee and a first target payment date, providing the first payment offer to the payee, receiving a user input from a payee device, generating a second payment offer of an offered amount of funds and a second target payment date where the offered amount of funds is lower than the amount of funds that the payer owes the payee and the second target payment date is prior to the first target payment date, providing a notification to the payee, receiving a user input from the payee device, and initiating an electronic funds transfer from a source account of the payer to a target account of the payee.  Calinog also teaches determining the appearance and functionality of an electronic user interface providing real time alerts of consensus payment terms to account holders. In some embodiments, alerts can be displayed and consen-sus payment terms accepted or changed with a single click.

On interference search, US Patent Publication 20120030045 to Smith, III was also identified.

A Non-Patent Literature document "Smart card applications in integrated transit fare, parking fee and automated toll payment systems-the MAPS concept," Conference Proceedings National Telesystems Conference 1993, 1993, pp. 21-25 was identified. 

None of the patent, patent publications, or non-patent literature teaches/suggest the allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                                       


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698